Citation Nr: 0005085	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for residuals of a head 
concussion, to include an organic mental disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to July 
1975.  

In an August 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder (PTSD); entitlement to service 
connection for residuals of a concussion, to include an 
organic mental disorder; and entitlement to a permanent and 
total disability rating for pension purposes to the Regional 
Office (RO) for additional development of the record.  A 
review of the record reflects that the requested development 
has been completed.  Thus, the case has now been returned to 
the Board for appellate consideration.

The Board notes that in a November 1999 rating decision, the 
RO granted entitlement to non-service-connected pension 
benefits.  Thus, that issue is no longer before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  Competent medical evidence of a diagnosis of PTSD has not 
been presented.

2.  Competent medical evidence of a nexus between any current 
psychiatric disorder and an incident of service has not been 
presented.  

3.  Competent medical evidence of a nexus between an in-
service concussion and the veteran's current symptomatology 
has not been presented.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a head concussion, to include an organic mental 
disorder, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon enlistment 
examination dated in September 1972, the veteran's systems 
were clinically evaluated as normal.  Clinical records dated 
in February 1973 reflect the veteran complained of a headache 
after falling down stairs on an earlier date.  The veteran 
also complained of vomiting for the past two days.  It was 
noted that the veteran's pupils looked fine and the vomiting 
was probably self-induced.  A neurological examination and 
skull x-ray were noted as within normal limits.  Pupils were 
noted as equal and reactive to light.  A mild concussion was 
noted.  In July 1973, the veteran was treated for tenderness 
and swelling below the left eye and on the right side of the 
head after reportedly being struck by an unknown assailant.  
A neurological examination was noted as within normal limits.  
An impression of trauma to the skull and face was also noted.  
Upon separation examination dated in July 1975, the veteran's 
systems were clinically evaluated as normal with the 
exception of identifying body marks and defective vision.  

Department of Veterans Affairs (VA) treatment records dated 
from September 1989 to January 1992 reflect relevant 
diagnoses of alcohol dependence, anxiety, and a probable 
personality disorder.  Treatment for alcohol abuse, 
irritability, depression, and suspiciousness was also noted.  
In a March 1990 evaluation, the veteran reported that he was 
not a combat veteran, but he was fired upon during a massive 
evacuation in Vietnam.  The veteran also reported standing 
watch during that evacuation and feeling very affected by the 
experience.  A sequence of feeling resentment followed by 
rage when give orders was also noted.

A VA medical report dated from January 1992 to February 1992 
reflects the veteran was voluntarily admitted for treatment 
of alcohol abuse.  A prior history of illegal drug use was 
also noted.  The veteran claimed that he had flashbacks from 
Vietnam and that he became anxious and tearful when seeing a 
Vietnamese movie.  The veteran's mood was noted as somewhat 
dysthymic and his affect was noted as restricted.  Insight 
and judgment were noted as poor.  Thought processes were 
coherent, relevant, and goal-directed.  The veteran denied 
hallucinations, delusions, suicidal ideation, and homicidal 
ideation.  Physical examination revealed a normal, well-
developed and well-nourished male.  Neurological examination 
was noted as grossly intact.  The veteran left the program 
after 21 days.  It was noted that there was no clear evidence 
of PTSD, but further evaluation was recommended.  The 
veteran's prognosis was noted as guarded.  Diagnoses of 
alcohol dependence and polysubstance abuse, rule out PTSD, 
rule out organic mental disorder, and rule out drug-induced 
organic mental disorder were noted.  The examiner noted that 
it was suspected that the veteran's apparent thought disorder 
was secondary to organic deficits, and schizophrenia and PTSD 
were doubted at that time.

Additional VA treatment records dated in 1992 reflect 
complaints of anxiety, nervousness, and increased depression.  
Assessments of alcohol dependence and depression were noted.

VA treatment records dated in 1993 reflect the veteran 
reported feeling like a different person since an accident in 
1973 and being in a coma for three days.  Various assessments 
of major depression, alcohol dependence, organic affective 
disorder, and panic disorder with agoraphobia were noted.

A January 1993 VA discharge summary reflects final diagnoses 
of continuous alcohol dependence and a personality disorder 
with paranoid and schizotypical features.  It was noted that 
the veteran did have a suicidal gesture attempt in 1990 with 
cocaine.  A positive history of depression was also noted.  
It was noted that the veteran claimed to have PTSD, but a 
summary of a January 1992 hospitalization report revealed 
that a diagnosis of PTSD was not made.  During his hospital 
course, the veteran was felt to have a bland affect with some 
concrete thinking and some paranoid flavoring, but no 
homicidal or suicidal ideation and no delusions or 
hallucinations.  It was noted that the veteran was seen as a 
moderate risk for self-harm at some point down the line 
without some ongoing psychiatric interaction.

Upon VA PTSD examination dated in March 1993, the veteran 
complained of a lack of concentration, confusion, and an 
inability to sleep.  The veteran reported he was very 
unstable at that time.  The veteran denied being involved in 
any combat situations while in the service.  The veteran did 
report feelings of guilt regarding his involvement in the 
Vietnam War and guilt regarding the evacuation of Vietnam.  
The examiner noted that the veteran did not describe any 
specific traumatic events that occurred to him or near him 
while on active duty with the exception of a fall while 
intoxicated.  The veteran reported living in the backyard 
shed of an elderly person and having no close friends.  The 
veteran also reported flashbacks to the Vietnam War.  
Judgment was noted as intact and affect was noted as 
irritable.  The examiner noted the veteran reported symptoms 
consistent with mild PTSD, but did not describe any 
experiences outside the range of usual human experience or 
that would be markedly distressing to almost anyone.  The 
examiner also noted the veteran did exhibit symptoms 
consistent with a previously diagnosed personality disorder 
with paranoid features.  Diagnoses of chronic and continuous 
alcohol dependence and a personality disorder with paranoid 
features were noted.

A VA mental examination dated in March 1993 and performed by 
the same examiner as the PTSD examination reflects the same 
diagnoses as the PTSD examination.  

A VA neurological examination dated in March 1993 reflects 
that the veteran complained of a disability related to a 
closed head injury during service.  The veteran reported 
suffering a loss of consciousness for three days.  The 
examiner noted that a loss of consciousness was not verified 
by the history in the records.  The veteran denied a history 
of chronic headaches and reported only occasional pain in his 
head.  Neurologically, the veteran was awake, alert and 
oriented with normal speech and language.  Cerebellar 
function revealed normal rapid alternating movements and 
normal gait.  The examiner opined that the veteran had a 
history of a closed head injury/post concussion syndrome 
related to a fall.  The examiner also noted that the veteran 
had other factors that could account for his decreased memory 
and concentration, including a long-standing history of 
alcohol abuse, polysubstance abuse, and PTSD.  The examiner 
opined it was impossible to say that the head injury itself 
was the primary reason for the veteran's cognitive difficulty 
and lack of concentration, but it could have been an 
attributing factor.  

A June 1993 statement from a veterans counseling center 
reflects that the veteran was initially seen in October 1985, 
and off and on thereafter for issues including employment, 
benefits, alcohol, psychological problems, and PTSD.  It was 
noted that the veteran had apparently had chronic 
readjustment problems since his discharge from service and 
his social, family/marital, employment, and leisure 
activities had been unstable and dysfunctional.  

Following a clinical interview and psychological testing in 
July 1994, a VA psychologist noted that the resulting profile 
was likely to be invalid.  The veteran endorsed a high number 
of pathological items across the majority of the clinical 
scale, which suggested psychosis of such severity that it 
would be unlikely that he could function on an outpatient 
basis.  It was noted that this pattern was often found among 
patients with PTSD.  The psychologist further noted that, in 
view of the veteran's history of a concussion, an organic 
affective disorder should be considered. 

VA treatment records dated from 1994 to 1995 reflect 
continued treatment for anxiety and depression.  Various 
assessments of organic affective disorder and alcohol 
dependence were noted.  

A VA medical report dated in July 1995 reflects relevant 
diagnoses of a manic bipolar disorder, alcohol dependence in 
remission, and cocaine dependence in remission.  The 
veteran's mood was noted as euthymic and his affect was 
decreased in range and increased in intensity.  Judgment and 
insight were noted as poor.  Thought processes were 
illogical, tangential, circumstantial, and showed mild 
loosening of associations.  

Private medical records dated in 1995 reflect the veteran 
complained of feeling down for the past five years.  Judgment 
was noted as poor and insight was limited.  It was noted that 
the veteran needed a comprehensive community based 
residential program to effectively deal with his mental 
illness and his substance abuse.  

A VA medical report dated from May 1999 to June 1999 reflects 
the veteran was referred for admission from an outpatient 
clinic for detoxification and rehabilitation.  The veteran 
reported consuming approximately fifteen 16-ounce beers 
several times a week.  His longest period of sobriety was 
noted as 45 days.  The veteran denied auditory, visual, or 
tactile hallucinations at that time.  It was noted there was 
no evidence of psychosis.  Mood was noted as mildly to 
moderately depressed with decreased range and intensity of 
affect.  The veteran denied hallucinations, delusions, 
suicidal ideation, or homicidal ideation.  It was noted that 
during his hospital stay, the veteran was treated for alcohol 
dependence, a bipolar disorder, a nodular density in the left 
lower lobe of the lung, and increased cholesterol.

A June 1999 VA social survey reflects that the veteran 
reported having special powers."  The veteran also reported 
sleep difficulties of longstanding duration, and an unusual 
physical sensation during the interview which he described as 
"glowing."  It was noted that the veteran was newly 
diagnosed with schizoaffective disorder, in addition to 
alcohol dependence, and also had a history of a previous 
diagnosis of being bipolar and having symptoms of PTSD.

Upon VA mental examination dated in October 1999, the veteran 
reported that his psychiatric symptoms came and went with 
short intermittent remissions of depression, anxiety, and 
PTSD.  The veteran reported he was unable to work because of 
his negative attitude and his use of alcohol to treat 
anxiety.  The veteran also reported a continuous irritable 
mood and anxiety.  The veteran reported that he had some PTSD 
symptoms with the main stressor being when he was in combat.  
The veteran stated that he was triggered by seeing Vietnamese 
and he still considered them to be the enemy.  The examiner 
noted the veteran appeared irritable and had poor eye contact 
throughout the interview.  The examiner noted no impairment 
in thought process or communication and no delusions, 
hallucinations, or ideation.  The examiner noted diagnoses of 
alcohol dependence and polysubstance abuse in remission.  The 
examiner further opined there were no criteria for a bipolar 
disorder at that time and no diagnoses of schizoaffective 
disorder or PTSD at that time.  It was noted that the veteran 
continued to have mild to moderate symptoms mainly due to his 
alcohol dependence and he appeared to have continuous 
problems in social and occupational functioning secondary to 
alcohol dependence.  

Upon VA neurological examination dated in October 1999, the 
veteran reported difficulty with concentration, anxiety, 
nervousness, and sleeping.  It was also noted that the 
veteran reported that he continued to drink alcohol.  A 
diagnosis of a history of a closed head injury with 
concussion was noted.  The examiner opined that the veteran's 
difficulties with concentration, anxiety, nervousness, and 
sleeping were most likely related to his underlying 
psychiatric disease.  The examiner also opined that it was 
impossible to state that his head injury was not associated 
with any neurological symptoms such as concentration 
difficulties, although he thought the majority of the 
veteran's complaints were related to the underlying 
psychological disorder.  Finally, it was noted that the 
veteran's neurological examination was unremarkable at that 
time.  


Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as 
hypertension, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

In order to establish entitlement to service connection for 
PTSD, three requisite elements of eligibility must be met.  
The three elements are as follows:  (1) A current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 
328 (1997).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

In regard to the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, the 
Board notes that the record is silent for competent medical 
evidence of a diagnosis of PTSD.  Additionally, there is no 
competent medical evidence of a causal nexus between the 
veteran's current symptomatology and any claimed in service 
stressors.  Although the veteran has alleged that he suffers 
from PTSD, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), has 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that the veteran possesses any 
medical expertise.  Thus, his lay medical assertions to the 
effect that he suffers from PTSD as a result of his military 
service have no probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

As to a psychiatric disorder, the veteran's service medical 
records are silent for complaints, treatment, or diagnoses 
related to a psychiatric disorder.  The record is silent for 
any evidence of complaints or treatment related to a 
psychiatric disorder until 1985.  The evidence subsequent to 
1985 reflects various diagnoses of alcohol dependence, 
anxiety, a probable personality disorder, depression, rule 
out organic mental disorder, rule out drug-induced organic 
mental disorder, organic affective disorder, a panic disorder 
with agoraphobia, and a personality disorder with paranoid 
and schizotypical features.  Although the record reflects 
that the veteran does currently suffer from a psychiatric 
disorder, the record is silent for any competent medical 
evidence of a nexus between the veteran's current 
symptomatology and an incident of service.  In fact, upon VA 
mental examination dated in October 1999, the examiner opined 
that the veteran continued to have mild to moderate symptoms 
mainly due to his alcohol dependence and he appeared to have 
continuous problems in social and occupational functioning 
secondary to alcohol dependence.  

Thus, the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, is 
not well grounded and must be denied.

Turning to the veteran's claim of entitlement to service 
connection for residuals of a head concussion, to include an 
organic mental disorder, the service medical records reflect 
the veteran was treated for a mild concussion in 1972.  
Although the veteran alleges that he was unconscious for 
three days as a result of a fall in 1972, the service medical 
records are silent for any evidence of the veteran having 
been unconscious for three days or any period of time.  

In March 1993, a VA examiner opined that the veteran had a 
history of a closed head injury/post concussion syndrome 
related to a fall.  However, the examiner also noted the 
veteran had other factors that could account for his 
decreased memory and concentration.  The examiner opined that 
it was impossible to say that the head injury itself was the 
primary reason for the veteran's cognitive difficulty and 
lack of concentration, but it could have been an attributing 
factor.  An October 1999 neurological examination revealed an 
unremarkable neurological examination.  The examiner opined 
that the veteran's difficulties with concentration, anxiety, 
nervousness, and sleeping were most likely related to his 
underlying psychiatric disease.  The examiner also opined 
that it was impossible to state that the head injury was not 
associated with any neurological symptoms, but he thought the 
majority of the veteran's complaints were related to the 
underlying psychological disorder.  

The Board finds that the aforementioned evidence is 
insufficient to establish a well-grounded claim.  Service 
connection may not be predicated on a resort to speculation 
or remote possibility.  See 38 C.F.R. § 3.102 (1999); see 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to 
reopen a service connection claim, statement from physician 
about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  See also Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Bostain v. West, 11 Vet. App. 
124, 127 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  

Thus, in the absence of competent medical evidence of a nexus 
between an in-service concussion and the veteran's current 
symptomatology, the claim is not well grounded and must be 
denied.

Finally, the Board notes that upon separation examination, no 
defects or disabilities were noted.  Additionally, the record 
is silent for any complaints or treatment related to a 
psychiatric disorder, residuals of a concussion, or an 
organic mental disorder until 1985, ten years after the 
veteran's discharge from service.  Thus, the veteran has not 
demonstrated the presence of a chronic disorder in service or 
evidence of continuity of symptoms that would warrant further 
development under 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).



ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is denied.

The claim of entitlement to service connection for residuals 
of a head concussion, to include an organic mental disorder, 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

